Form dsmbar

211 West Fort Street
Detroit, MI 48226


                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Michigan

                                              Case No.: 19−40782−tjt
                                                    Chapter: 7

In Re: (NAME OF DEBTOR(S))
   Kathy F. Hunter
   4351 Sherwood Circle
   Canton, MI 48188
Social Security No.:
   xxx−xx−5050
Employer's Tax I.D. No.:


                                  NOTICE OF DISMISSAL AND BAR FILING

NOTICE IS HEREBY GIVEN that an Order of the Court Granting Dismissal with Bar to Refiling was entered
on 05/01/2019: This case came before the Court today for a hearing on the Court's order entitled "Order to
Show Cause on Dismissal of Case for Failure to Pay Filing Fee" (Docket # 16). Neither the Debtor nor the
Debtor's attorney appeared at the hearing, despite each of them having been ordered to do so. For the reasons
stated by the Court on the record during the hearing, IT IS ORDERED that this bankruptcy case is dismissed,
and IT IS FURTHER ORDERED that the Debtor is prohibited from filing any new bankruptcy case, and the
Clerk's Office is directed not to accept for filing any new bankruptcy case, unless and until the Debtor first
pays in full the $335.00 filing fee for this case . Debtor Kathy F. Hunter is permanently barred from filing a
new case until the filing fees are paid (Re: related document(s) 16). Accordingly, the automatic stay is lifted in the
above entitled case.


Dated: 5/1/19

                                                           BY THE COURT


                                                           Katherine B. Gullo , Clerk of Court
                                                           UNITED STATES BANKRUPTCY COURT




         19-40782-tjt      Doc 18      Filed 05/01/19      Entered 05/01/19 09:45:00          Page 1 of 1
